SUMMARY ORDER

Plaintiff Anthony Torres appeals from an order entered on December 24, 2003 in the United States District Court for the District of Connecticut (Underhill, /.), denying Torres’s motion for a preliminary injunction and temporary restraining order, and his motion for the recusal of District Judge Underhill and Magistrate Judge Fitzsimmons. We assume that the parties are familiar with the facts, the procedural context, and the issues on appeal.
We lack jurisdiction to review the denial of Torres’s request for a temporary restraining order, see First Eagle SoGen Funds, Inc. v. Bank for Int’l Settlements, 252 F.3d 604, 607 (2d Cir.2001), and the denial of his recusal motion, see Rosen v. Sugarman, 357 F.2d 794, 796 (2d Cir.1966).
The district court did not abuse its discretion in denying Torres a preliminary injunction; it properly held that Torres failed to show that he would “be irreparably harmed in the absence of an injunc*104tion.” See Forest City Daly Hous., Inc. v. North Hempstead, 175 F.3d 144, 149 (2d Cir.1999).
For the reasons set forth above, the district court’s order is AFFIRMED IN PART, and the remainder of the appeal is DISMISSED for lack of appellate jurisdiction.